      Case 3:18-cv-02226-L Document 22 Filed 01/28/19             Page 1 of 1 PageID 88



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 KESHA L. BARRON,

      Plaintiff,
                                                     Case No. 3:18-cv-02226-L
 v.

 CLAY COOLEY AUTO GROUP and
 CIARA FINANCIAL SERVICES, INC.,

      Defendants.

                        JOINT STATUS REPORT ON SETTLEMENT

        The parties submit the following Joint Status Report on Settlement:

1.      Settlement

                   A.   Settlement Discussions: Plaintiff has discussed settlement with

Defendants, Clay Cooley Auto Group and Ciara Financial Services, Inc., but have yet to reach a

resolution. Further, the parties have attempted to discuss the nature and amount of damages being

claimed by the Plaintiff in this matter. Defendants have requested a demand from Plaintiff.

Plaintiff will issue a written settlement demand to Defendant within 14 days.



Dated: January 28, 2019

 PLAINTIFF                                       DEFENDANTS

 By:/s/ Alexander J. Taylor                      By: /s/ Jerry L. Ewing
 Alexander J. Taylor                             Jerry L. Ewing
 SULAIMAN LAW GROUP, LTD.                        Meadow Park Tower, Suite 1500
 2500 S. Highland Avenue, Suite 200              10440 N. Central Expressway
 Lombard, IL 60148                               Dallas, Texas 72531
 Phone: (630) 575-8181                           Telephone: (214) 749-4805
 ataylor@sulaimanlaw.com                         ewingvfax@wbclawfirm.com
 Attorney for Plaintiff                          Attorney for Defendants



                                                1
